369 F.2d 698
UNITED STATES of America ex rel. Alexander MURPHY, Appellant,v.The STATE OF NEW JERSEY and Warren Pinto, Superintendent ofNew Jersey State Prison Farm.
No. 15824.
United States Court of Appeals Third Circuit.
Submitted on Briefs Oct. 18, 1966.Decided Nov. 1, 1966, Certiorari Denied March 13, 1967, See87 S. Ct. 1044.

Appeal from the United States District Court for the District of New Jersey; Robert Shaw, Judge.
Alexander Murphy, pro se.
Raymond R. Trombadore, Deputy Atty. Gen., Somerville, N.J., for appellee.
Before MARIS, McLAUGHLIN and KALODNER, Circuit Judges.
OPINION OF THE COURT
PER CURIAM:


1
In this habeas corpus proceeding the relator asserts that he was convicted in New Jersey of larceny through the use of evidence obtained in the course of an illegal search by the police of an automobile which he was driving.  The issue was raised by him on appeal from his conviction to the Appellate Division of the Superior Court of New Jersey and was exhaustively considered by that court in the light of the relevant authorities and was rejected.  State v. Griffin, 1964, 84 N.J.Super. 508, 202 A.2d 856.  The question was independently considered by the district court in the present proceeding and is fully discussed in a comprehensive opinion filed in that court by Judge Shaw, 260 F. Supp. 987, with which we are in complete accord.


2
The order of the district court will be affirmed.